People v St. Mary (2018 NY Slip Op 00493)





People v Mary


2018 NY Slip Op 00493


Decided on January 25, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 25, 2018

108631

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vGARY R. ST. MARY, Appellant.

Calendar Date: December 13, 2017

Before: McCarthy, J.P., Egan Jr., Lynch, Rumsey and

	 Pritzker, JJ.

Adam H. Van Buskirk, Chateaugay, for appellant.
Craig P. Carriero, District Attorney, Malone (Jennifer M. Hollis of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Franklin County (Main Jr., J.), rendered March 22, 2016, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
In satisfaction of a five-count indictment, defendant pleaded guilty to burglary in the second degree and waived his right to appeal. County Court sentenced defendant, in accordance with the terms of the plea agreement, to a prison term of eight years followed by 2½ years of postrelease supervision. Defendant appeals.
Defendant's sole contention on appeal is that the sentence imposed was harsh and excessive given, among other things, his remorse and acceptance of responsibility for the crime. However,
defendant's unchallenged appeal waiver precludes our review of this contention (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Haines, 154 AD3d 1017, 1017 [2017]; People v Odom, 150 AD3d 1484, 1485 [2017]).
McCarthy, J.P., Egan Jr., Lynch, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.